DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed on 1/6/2022.

Status of the claims
Claims 21-40 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/06/2022 has been entered.
 Claims 21-40 are pending in the application. 

Examiner’s Remarks
Current amendment recites as follow: 

    PNG
    media_image1.png
    389
    736
    media_image1.png
    Greyscale

Independent claims 39 and 40 (and dependent claims 27, 28, 29, 34 and 38) all have been amended similarly.
Interview Request

Following reception of the current office action, the Examiner invites the applicant to interview to expedite the application. 
Current amendment has been carefully reviewed. 

In the accompanying remark Applicant argues features that have been previously discussed; for instance, “Packet”, “Tuple”. 
Applicant’s arguments hinge around packet including tuple that has been previously discussed.
The Examiner previous argument pertaining to packet including tuple still holds; for, the cited portion of Pichumani teaches communication of a packet of a virtual private network PE router (for instance, packet of MVPN A site 18A,) sent to an egress PE router passes in/within MPLS network 10. 
[[for]] to identify --- does not change the interpretation. 
Please refer to fig. 1; PE router 12A sets up a multicast distribution across network to provide multicast service between PE routers 12. The label (MPLS label) allows egress PE device (12A) to identifies the multicast virtual private network (MVPN) instance of ingress PE.
Thus, packet includes 
-a label assigned by the egress device [[for]] to identify the virtual private network, note, both Fig. 1; Fig. 5, col 12: lines 4-15, see packet 60 including label and IP address (device identifier); router allocates the label, see col 1, lines 36-47; IP address uniquely identifies devices, Fig. 4.  
The Examiner notes however that, Applicant appears to differentiate “for the virtual private network” form “to identify the virtual private network”.

New Search
The following art are found but are not used in the rejection:
Pub. No.: US 2021/0099380 A1 to Suryanarayana et al.
Pub. No.: US 2006/0168047 A1 to Li.

Suryanarayana discloses label to identify virtual private network, for instance, reefing to [0036], [0091], label that identifies a virtual private network (VPN): Multiprotocol Label Switching (MPLS) label or virtual network identifier such as VxLAN tag that identifies one of the virtual networks.
Respectfully, the rejection is as follow:
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-22, 24- 26 and 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pichumani et al. (US 8339973 B1) hereinafter Pichumani in view of US 2021/0099380 A1 to Suryanarayana et al. hereinafter Suryanarayana.
Regarding claim 21. Pichumani discloses an apparatus, Fig. 1: PE router 12A, comprising: at least one processor; and at least one memory including a set of instructions; wherein the set of instructions is configured to, when executed by the at least one processor, Fig. 7: 242, col 1, lines 1-29, cause the apparatus to: 
support communication of a packet of a virtual private network within a network, Fig. 1; col 6: lines 10-39, PE 12A supports multicast VPN, wherein the packet includes a tuple, Fig. 5: (see the ordered list (tuple) formed by an outer MPLS label 62, an inner MPLS label 63, and an encapsulated payload 64), associated with an egress device to which the packet is to be delivered via a multicast distribution tree supported within the network, Fig. 1; col 6: lines 10-39, multicast distribution tree, wherein the tuple includes a device identifier of the egress device that uniquely identifies the egress device within the network and a label assigned by the egress device for the virtual private network, note, the teaching of this limitation is based on both Fig. 1; Fig. 5, col 12: lines 4-15, see packet 60 including label and IP address (device identifier); router allocates the label, see col 1, lines 36-47; IP address uniquely identifies devices, Fig. 4.  
The Examiner notes however that, Applicant appears to differentiate “for the virtual private network” form “to identify the virtual private network”.
Pichumani does not explicitly disclose label to identify virtual private network.
Suryanarayana discloses label to identify virtual private network, for instance, reefing to [0036], [0091], label that identifies a virtual private network (VPN): Multiprotocol Label Switching (MPLS) label or virtual network identifier such as VxLAN tag that identifies one of the virtual networks. To that effect, reference is made to fig. 2 for traffic between devices using tuple (see [0035], “five-tuple”) and label to identify a virtual private network (VPN), [0035], [0036].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Pichumani with Suryanarayana to direct data flow to be delivered from a source site to receivers of a designated receiver VPN site, see [0036]-[0037].

Regarding claim 22. Pichumani discloses, wherein the device identifier of the egress device is determined by the egress device based on communication with at least one other egress device, Fig. 6: col 14: lines 1-26, IP address determined based mtrace (communication) between the PE routers; (note that (mtrace) is a multicast facility that traces the path of multicast traffic between the PE routers)

Regarding claim 24. Pichumani discloses, wherein the device identifier of the egress device comprises an index assigned from a unique index space of the network, Fig. 4, Fig. 6: col 14: lines 1-26, IP address unique for each device.    

Regarding claim 25. Pichumani discloses, wherein the unique index space of the network is based on a sorting of a respective set of addresses of a respective set of devices of the network, Fig. 4, Fig. 6: col 14: lines 1-26, IP address unique for each device; there are plurality of IP addresses (space of IP addresses).  

Regarding claim 26. Pichumani discloses, wherein the tuple is encoded within the packet based on an indexed label stack including an encoding of the tuple and an indexed label stack identifier configured to indicate a presence of the indexed label stack within the packet, Fig. 5; col 12, lines 4-50, IP address encapsulated in label stack.  

Regarding claim 29. Pichumani discloses, wherein the encoding of the indexed label stack includes: a label pair for the tuple, wherein the label pair for the tuple includes a first label encoding the index of the egress device and a second label encoding the label assigned by the egress device for the virtual private network, Fig. 5; col 12, lines 4-50, label stacks comprising inner and outer labels.  
The Examiner notes however that, Applicant appears to differentiate “for the virtual private network” form “to identify the virtual private network”.
Pichumani does not explicitly disclose label to identify virtual private network.
Suryanarayana discloses label to identify virtual private network, for instance, reefing to [0036], [0091], label that identifies a virtual private network (VPN): Multiprotocol Label Switching (MPLS) label or virtual network identifier such as VxLAN tag that identifies one of the virtual networks. To that effect, reference is made to fig. 2 for traffic between devices using tuple (see [0035], “five-tuple”) and label to identify a virtual private network (VPN), [0035], [0036].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Pichumani with Suryanarayana to direct data flow to be delivered from a source site to receivers of a designated receiver VPN site, see [0036]-[0037].
Regarding claim 30. Pichumani discloses, wherein to support communication of the packet within the network, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
	receive the packet at an ingress device of the network via an access link of the ingress device Fig. 2, PE 12A receives packet from MVPN site 18A (access link);   
determine, based on the access link, that the packet is associated with the virtual private network, Fig. 2, col 3, lines 23-43; PE 12A receives packet from MVPN site 18A (access link), access network is a VPN; and 
forward the packet from the ingress device of the network toward a second device of the network based on a next-hop label configured to identify the second device in the multicast distribution tree, see Fig. 2 and Fig. 6; multicast distribution tree, see   1, col 6, lines 10-25; determining next hop, see cols 7-8.  

Regarding claim 31. Pichumani discloses, wherein, to forward the packet, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
generate a multicast packet including the packet and including the next-hop label configured to identify the second device in the multicast distribution tree; and forward the multicast packet from the ingress device of the network toward the second device of the network tree, see Fig. 2 and Fig. 6; multicast distribution tree, see Fig. 1, col 6, lines 10-25; determining next hop, see cols 7-8.

Regarding claim 32. Pichumani discloses, wherein, to support communication of the packet within the network, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: receive, at a transit device of the network, a multicast packet including the packet and including a next-hop label identifying the transit device; and forward the packet from the transit device toward a second device of the network, see Fig. 2 and Fig. 6; transit devices are P routers 14. 
 
Regarding claim 33. Pichumani discloses, wherein, to forward the packet, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to:
determine, based on a lookup based on the next-hop label, a next-hop label identifying the second device, see process as described in Fig. 6, col 12, lines 51-67, and col 13; 
create, based on the lookup based on the next-hop label, a copy of the multicast packet, see process as described in Fig. 6, col 12, lines 51-67, and col 13; 
swap the next-hop label identifying the transit device with the next-hop label identifying the second device in the copy of the multicast packet to form thereby a new multicast packet, see process as described in Fig. 6, col 12, lines 51-67, and col 13; and
forward the new multicast packet from the transit device toward the second device based on the next-hop label identifying the second device, process is described in Fig. 6, col 12, lines 51-67, and col 13.  

Regarding claim 34. Pichumani discloses, wherein to support communication of the packet within the network, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
receive the packet at the egress device, see process as described in Fig.. 6, col 12, lines 51-67, and col 13; 
identify, based on the device identifier of the egress device, the tuple including the device identifier of the egress device, see as described in process is described in Fig.. 6, col 12, lines 51-67, and col 13; 
identify, based on the tuple including the identifier of the egress device, the label assigned by the egress device for the virtual private network; and forward the packet from the egress device based on the label assigned by the egress device for the virtual private network see as described in process is described in Fig. 6, col 12, lines 51-67, and col 13.  
The Examiner notes however that, Applicant appears to differentiate “for the virtual private network” form “to identify the virtual private network”.
Pichumani does not explicitly disclose label to identify virtual private network.
Suryanarayana discloses label to identify virtual private network, for instance, reefing to [0036], [0091], label that identifies a virtual private network (VPN): Multiprotocol Label Switching (MPLS) label or virtual network identifier such as VxLAN tag that identifies one of the virtual networks. To that effect, reference is made to fig. 2 for traffic between devices using tuple (see [0035], “five-tuple”) and label to identify a virtual private network (VPN), [0035], [0036].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Pichumani with Suryanarayana to direct data flow to be delivered from a source site to receivers of a designated receiver VPN site, see [0036]-[0037].

Regarding claim 35. Pichumani discloses, wherein, to forward the packet, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
	determine, based on a lookup based on the label assigned by the egress device for the virtual private network, that the packet is associated with the virtual private network, see as described in Fig. 6, col 12, lines 51-67, and col 13; and forward the packet network from the egress device based on a forwarding table of the virtual private network this process is described in Fig. 6, col 12, lines 51-67, and col 13.
The Examiner notes however that, Applicant appears to differentiate “for the virtual private network” form “to identify the virtual private network”.
Pichumani does not explicitly disclose label to identify virtual private network.
Suryanarayana discloses label to identify virtual private network, for instance, reefing to [0036], [0091], label that identifies a virtual private network (VPN): Multiprotocol Label Switching (MPLS) label or virtual network identifier such as VxLAN tag that identifies one of the virtual networks. To that effect, reference is made to fig. 2 for traffic between devices using tuple (see [0035], “five-tuple”) and label to identify a virtual private network (VPN), [0035], [0036].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Pichumani with Suryanarayana to direct data flow to be delivered from a source site to receivers of a designated receiver VPN site, see [0036]-[0037].

Regarding claim 36. Pichumani discloses, wherein the multicast distribution tree is selected from a set of available multicast distribution trees of the network based on a determination that a set of leaf devices of the multicast distribution tree includes a set of egress devices to which the packet is to be delivered, Fig. 1; col 6: lines 10-38, multicast distribution tree among a plurality of multicast distribution trees 15 as shown in Fig. 1.  

Regarding claim 37. Pichumani discloses, wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
support communication of a second multicast packet associated with a second virtual private network using the multicast distribution tree, Fig. 1; col 6: lines 10-38: multiple VPN sites communicates via the multicast distribution tree.  

Regarding claim 38. Pichumani discloses, wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
support communication of a second packet intended for delivery to the egress device, wherein the second packet is a unicast packet of the virtual private network, wherein the second packet includes the label assigned by the egress device for the virtual private network, Fig. 6; col 10 destination determined using unicast lookup.
for the virtual private network” form “to identify the virtual private network”.
Pichumani does not explicitly disclose label to identify virtual private network.
Suryanarayana discloses label to identify virtual private network, for instance, reefing to [0036], [0091], label that identifies a virtual private network (VPN): Multiprotocol Label Switching (MPLS) label or virtual network identifier such as VxLAN tag that identifies one of the virtual networks. To that effect, reference is made to fig. 2 for traffic between devices using tuple (see [0035], “five-tuple”) and label to identify a virtual private network (VPN), [0035], [0036].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Pichumani with Suryanarayana to direct data flow to be delivered from a source site to receivers of a designated receiver VPN site, see [0036]-[0037].

Regarding claim 39. Pichumani discloses A non-transitory computer-readable medium storing instructions which, when executed by at least one processor of an apparatus, cause the apparatus to: 
	support communication of a packet of a virtual private network within a network, Fig. 1; col 6: lines 10-39, PE 12A supports multicast VPN, wherein the packet includes a tuple (Fig. 5) associated with an egress device to which the packet is to be delivered via a multicast distribution tree supported within the network, Fig. 1; col 6: lines 10-39, multicast distribution tree, wherein the tuple includes a device identifier of the egress device that uniquely identifies the egress device within the network and a label assigned by the egress device for the virtual Fig. 1; Fig. 5, col 12: lines 4-15, see packet 60 including label and IP address (device identifier); router allocates the label, see col 1, lines 36-47, IP address uniquely identifies devices, Fig. 4.  
The Examiner notes however that, Applicant appears to differentiate “for the virtual private network” form “to identify the virtual private network”.
Pichumani does not explicitly disclose label to identify virtual private network.
Suryanarayana discloses label to identify virtual private network, for instance, reefing to [0036], [0091], label that identifies a virtual private network (VPN): Multiprotocol Label Switching (MPLS) label or virtual network identifier such as VxLAN tag that identifies one of the virtual networks. To that effect, reference is made to fig. 2 for traffic between devices using tuple (see [0035], “five-tuple”) and label to identify a virtual private network (VPN), [0035], [0036].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Pichumani with Suryanarayana to direct data flow to be delivered from a source site to receivers of a designated receiver VPN site, see [0036]-[0037].

Regarding claim 40. Pichumani discloses A method, comprising: 
	supporting communication of a packet of a virtual private network within a network, Fig. 1; col 6: lines 10-39, PE 12A supports multicast VPN, wherein the packet includes a tuple (Fig. 5) associated with an egress device to which the packet is to be delivered via a multicast distribution tree supported within the network, Fig. 1; col 6: lines 10-39, multicast distribution tree, wherein the tuple includes a device identifier of the egress device that uniquely identifies Fig. 1; Fig. 5, col 12: lines 4-15, see packet 60 including label and IP address (device identifier); router allocates the label, see col 1, lines 36-47, IP address uniquely identifies devices, Fig. 4).  
The Examiner notes however that, Applicant appears to differentiate “for the virtual private network” form “to identify the virtual private network”.
Pichumani does not explicitly disclose label to identify virtual private network.
Suryanarayana discloses label to identify virtual private network, for instance, reefing to [0036], [0091], label that identifies a virtual private network (VPN): Multiprotocol Label Switching (MPLS) label or virtual network identifier such as VxLAN tag that identifies one of the virtual networks. To that effect, reference is made to fig. 2 for traffic between devices using tuple (see [0035], “five-tuple”) and label to identify a virtual private network (VPN), [0035], [0036].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Pichumani with Suryanarayana to direct data flow to be delivered from a source site to receivers of a designated receiver VPN site, see [0036]-[0037].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pichumani in view of Suryanarayana and further in view of Okagawa et al (US 2004/0090963 A1) hereinafter Okagawa.

Regarding claim 23. Pichumani and Suryanarayana does not discloses, wherein the device identifier of the egress device is determined by the egress device based on communication with a network controller.  
            Okagawa discloses wherein the device identifier of the egress device is determined by the egress device based on communication with a network controller, Fig. 1; [0126], controller 30 assigns IP address to routers.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date to modify Pichumani and Suryanarayana with Okagawa to realize dynamic routing control, see Abstract.
Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/1/2022



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414